DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-12 are pending in the case. Claims 1 and 12 are independent claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Acknowledgement is made of Applicant’s claim for foreign priority of Japanese application JP2020-018192 filed 02/05/2020.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Regarding claim 1, limitations after recitation of “wherein the controller:” in lines 11-12 of the claim should be further indented for clarity.
Regarding claim 10, “horizonal” in line 2 of the claim should be recited as “horizontal”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“cluster recognizer” in claim 1
“section setter” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites “the clusters” in line 5 of the claim, “the recognized clusters” in line 6 of the claim, and “the selected section” in lines 15 and 16 of the claim. There are insufficient antecedent bases for these limitations in the claim. Examiner interprets “the clusters” as “clusters”, “the recognized clusters” as “recognized clusters”, and “the selected section” in line 15 of the claim as “a selected section” to provide antecedent basis for “the selected section” recited in line 16 of the claim.
In addition, claim limitations “cluster recognizer” and “section setter” as recited in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The specification is devoid of adequate structure to perform the claimed functions. There is no disclosure of any particular structure, either explicitly or inherently, to perform recognition of trajectories for every cluster and setting a section in which recognized clusters are divided. These functions can be performed in any number of ways in hardware, software, or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-11 are also rejected due to inheriting the deficiencies of claim 1.

Regarding claim 5, the claim recites “the cluster”. However, claim 1 recites “the cluster including a plurality of the clusters” in lines 4-5 of the claim. It is unclear to which specific cluster this dependent claim refers. Examiner interprets “the cluster” as “a cluster of the plurality of the clusters”.

Regarding claim 6, the claim recites “the cluster”. However, claim 1 recites “the cluster including a plurality of the clusters” in lines 4-5 of the claim. It is unclear to which specific cluster this dependent claim refers. Examiner interprets “the cluster” as “a cluster of the plurality of the clusters”.

Regarding claim 7, the claim recites “the cluster”. However, claim 1 recites “the cluster including a plurality of the clusters” in lines 4-5 of the claim. It is unclear to which specific cluster this dependent claim refers. Examiner interprets “the cluster” as “a cluster of the plurality of the clusters”.

Regarding claim 8, the claim recites “the cluster”. However, claim 1 recites “the cluster including a plurality of the clusters” in lines 4-5 of the claim. It is unclear to which specific cluster this dependent claim refers. Examiner interprets “the cluster” as “the cluster including a plurality of the clusters” in light of the Specification.

Regarding claim 12, the claim recites “the clusters” in line 5 of the claim, “the recognized clusters” in line 6 of the claim, and “the selected section” in lines 12 and 13 of the claim. Examiner interprets “the clusters” as “clusters”, “the recognized clusters” as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. (US 2018/0004303 A1), in view of Demiya (US 2016/0162446 A1).

Regarding claim 1, Nagasaka teaches an input editing apparatus (smartphone 1 of FIG. 4 and [0049]), comprising:
a display that displays an object drawn and input (FIG. 11 and [0087], FIG. 13 and [0101-0102]: an object input can be seen in editing field 45 displayed on touch 
an object display that displays the object on the display (FIG. 13 and [0101-0102]: editing field/object display displays the character/object on the display of smartphone 1);
a cluster recognizer (As adequate structure has not been identified for performing the claimed function, the cluster recognizer is interpreted as any known structure implemented in hardware, software, or combination of the two that recognizes trajectories of the object for every cluster) that recognizes trajectories of the object for every cluster, the cluster including a plurality of the clusters (FIG. 13 and [0101-0102]: a cluster may be the entire editing field 45 containing a plurality of clusters/characters; FIG. 12, [0088-0090], and [0092-0094]: cluster recognizer corresponds to the execution of input program 9B that recognizes the allocation, or division, of, for example, a character/object in a character array to be edited);
a section setter (As adequate structure has not been identified for performing the claimed function, the section setter is interpreted as any known structure implemented in hardware, software, or combination of the two that sets a section in which the recognized clusters are divided) that sets a section in which the recognized clusters are divided (FIG. 12, [0089-0090], and [0092-0094]: the smartphone is able to set a section/key of first keys 50 in which the recognized clusters are divided in accordance with allocation patterns. In the example of FIGS. 13-14, the section setter, executing input program 9B as seen in FIG. 4, sets a section/key of first keys 50 according to a single character allocation pattern that divides the recognized clusters/characters); and

a controller that controls to display the object in a first display region of the display and to display the section in a second display region of the display (FIG. 4, [0059], and [0062] and FIG. 14 and [0103-0104]: controller 10 controls to display the object in a first display region marked by editing field 45 and the section in a second display region marked by first key are 40 of the display 2), wherein
the controller:
associates the object with the section (FIG. 14 and [0103-0104]: for example, object may be the third character, pronounced as go, in editing field 45. The object is associated with the section, which in this case is first key 50g);
displays the section, based on a predetermined rule (FIG. 14, [0092], and [0103-0104]: continuing the example, the section is based on a predetermined rule/allocation pattern for “single character”);
and if an operation is performed on the selected section, reflects the operation on the object associated with the selected section at a position where the object is displayed (FIGS. 16-23, [0107-0108], and [0110-0118]: an operation is performed on the selected section to replace the character go with the characters for asu. As illustrated in the sequence of FIGS. 16-23, operation to change the selected first key 50g from go to asu is reflected in the replacement of the character/object for go by the characters for asu in the editing field 45).

drawn and the cluster recognizer recognizing trajectories of the object for every cluster.

Demiya teaches a display that displays an object drawn and input (FIG. 8 and [0065]: for example, object/sentence S1 is drawn and input); and
a cluster recognizer that recognizes trajectories of the object for every cluster, the cluster including a plurality of clusters (FIG. 8 and [0064-0069]: trajectories for the object for every cluster/sentence are recognized as evident by FIG. 8 [B]. For example, a cluster may correspond to both sentences S1 and S2. This cluster includes a plurality of clusters corresponding to, for example, the sentences or even the characters within each sentence. Trajectories, or strokes, of the character/object for every cluster/sentence are recognized as indicated by the handwriting input time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cluster recognizer of Nagasaka to incorporate the teachings of Demiya and have the object be drawn and the cluster recognizer recognize trajectories of the object for every cluster. Doing so would allow the user to edit analog data, or data that was handwritten, and prevent the user from being limited to editing digital data. Although the cluster recognizer of Nagasaka is able to distinguish standard digital characters, the incorporation of Demiya’s teachings of recognizing trajectories from the user’s handwriting would be more efficient to distinguish among handwritten characters which vary according to the user and are not consistently standardized like digital characters. In this way, even characters written by 

Regarding claim 2, Nagasaka in view of Demiya teaches the input editing apparatus of claim 1. Nagasaka further teaches, wherein the controller applies a format corresponding to the object to the operation performed on the section (FIGS. 16-23, [0107-0108], and [0110-0118]: a position/format corresponding to the object/third character in editing field 45 for go is applied to the operation performed on the section. In this sense, the position/format is preserved).

Regarding claim 3, Nagasaka in view of Demiya teaches the input editing apparatus according to claim 1. Nagasaka further teaches wherein if the section is selected, the controller displays in highlight the object associated with the selected section (FIG. 16 and [0107]: if the section/first key 50g is selected, the controller displays the object/third character in editing field 45 associated with the selected section, is highlighted or emphasized).

Regarding claim 4, Nagasaka in view of Demiya teaches the input editing apparatus according to claim 1. Nagasaka further teaches wherein if the section is selected, the controller pop-up displays an edit menu (FIGS. 16-17 and [0107-0108]: if the section/first key 50g is selected, the controller pop-up displays edit menu via second keys 52).

Regarding claim 5, Nagasaka in view of Demiya teaches input editing apparatus according to claim 1. Demiya further teaches wherein the cluster is one stroke of input trajectories of the object (FIG. 8 and [0064-0066]: for example, cluster of character “S” is one stroke of input trajectories of the sentence S1/object).

Regarding claim 6, Nagasaka in view of Demiya teaches input editing apparatus according to claim 1. Demiya further teaches wherein the cluster is formed of mutually contacting trajectories that are continuously input, out of input trajectories of the object (FIG. 8 and [0064-0066]: for example, as illustrated, the cluster of sentence S1 includes the character “l” in “Should”. This letter has mutually contacting trajectories that are continuously input, out of input trajectories of the sentence S1/object).

Regarding claim 7, Nagasaka in view of Demiya teaches input editing apparatus according to claim 1. Demiya further teaches wherein the cluster is formed of continuously input trajectories, out of input trajectories of the object (FIG. 8 and [0064-0066]: for example, as illustrated, the cluster of sentence S1 includes the word “to” which is formed of continuously input trajectories, out of input trajectories of the object/“to”).

Regarding claim 8, Nagasaka in view of Demiya teaches input editing apparatus according to claim 1. Demiya further teaches wherein the cluster divides the input trajectories at a time point when a display mode of the input trajectories of the object is changed when the trajectories are projected in either a vertical direction or a horizontal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nagasaka in view of Demiya to incorporate the further teachings of Demiya and have wherein the cluster divides the input trajectories at a time point when a display mode of the input trajectories of the object is changed when the trajectories are projected in either a vertical direction or a horizontal direction, out of input trajectories of the object. Doing so would help distinguish to the user the different objects presented on the display, thereby preventing the user from mistaking a section for the wrong object.

Regarding claim 9, Nagasaka in view of Demiya teaches the input editing apparatus according to claim 1. Demiya further teaches wherein a horizontal width of the section is set based on a time required to input the trajectories of the object associated with the section (FIG. 8 and [0064-0069]: for example, a horizontal width of the section from a1 to a2 is set based on a time required to input the trajectories of the object/sentence S1 associated with the section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nagasaka in view of Demiya to incorporate the further teachings of Demiya and have wherein a horizontal width of the section is set based on a time required to input the trajectories of the object associated 

Regarding claim 10, Nagasaka in view of Demiya teaches the input editing apparatus according to claim 1. Demiya further teaches wherein a horizontal width of the section is set based on a length of the trajectories of the object associated with the section (FIG. 8, [0064-0069], [0034], and [0036]: horizontal width of the section, which is made up of the coordinate data items discussed in [0034] and [0036], like section from a1 to a2 for sentence S1, is based on a length of the trajectories of the object/sentence S1 associated with the section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nagasaka in view of Demiya to incorporate the further teachings of Demiya and have wherein a horizontal width of the section is set based on a length of the trajectories of the object associated with the section. Doing so would allow the user to more quickly discern which section is associated with which object as a longer section, characterized by a longer length, would generally hint to the user that the section is associated with the longer object being displayed.

Regarding claim 11, Nagasaka in view of Demiya teaches the input editing apparatus according to claim 1. Demiya further teaches wherein adjacent sections are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nagasaka in view of Demiya to incorporate the further teachings of Demiya and have wherein adjacent sections are displayed at an interval, and the interval is set according to a non-input time after trajectories of an object associated with one section are input until before trajectories of an object associated with a subsequent section are input. Doing so would help distinguish to the user the different objects presented on the display, thereby preventing the user from mistaking a section for the wrong object.

Regarding claim 12, the claim recites an input editing method with corresponding limitations to the input editing apparatus of claim 1 and is, therefore, rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see that attached PTO-892 for additional prior art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171